UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6492


ANTHONY LEON HOOVER, a/k/a Anthony Leon Hoover El; TERRENCE
LEROY WRIGHT EL, as Moorish American Nationals,

                Plaintiffs - Appellants,

          and

SAMUEL JUNIOR JACKSON; NAPOLEON J. RANKIN BEY; JAMES LEE
TROXLER EL; ERRICK L. BOWE; WEBSTER WALLER, a/k/a Webster
Waller Bey; MICHAEL HOLLIDAY; JAMES K. HOYLE BEY; MAURICE
HARTGROVE,

                Plaintiffs,

          v.

STATE OF NORTH CAROLINA, Sub Jurisdiction Counties; NORTH
CAROLINA DEPARTMENT OF PUBLIC SAFETY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-ct-03220-F)


Submitted:   September 9, 2015          Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Anthony Leon Hoover; Terrence Leroy Wright, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Anthony Leon Hoover and Terrence Leroy Wright El appeal the

district   court’s     order   dismissing    their    complaint     under   28

U.S.C. § 1915(e)(2)(B) (2012).        We have reviewed the record and

find that this appeal is frivolous.         Accordingly, we dismiss the

appeal for the reasons stated by the district court.               Jackson v.

North Carolina, No. 5:14-ct-03220-F (E.D.N.C. Mar. 26, 2015).

We   dispense   with   oral    argument   because    the   facts   and   legal

contentions     are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    DISMISSED




                                     3